     Case 4:19-cv-02181 Document 7 Filed on 06/21/19 in TXSD Page 1 of 1
                                                                         United States District Court
                                                                           Southern District of Texas

                                                                              ENTERED
                                                                              July 03, 2019
                    UNITED STATES DISTRICT COURT
                                                                           David J. Bradley, Clerk
                     SOUTHERN DISTRICT OF TEXAS
                          –Houston Division–


ROCKWALL COUNTY,

                Plaintiff
                                                Civil Action No. 4:19–cv–02181
                   –v–

PURDUE PHARMA L.P., et al.,

              Defendants.


                                       ORDER

      Upon the motion by CVS Health Corporation (“CVS”), Walgreens Boots

Alliance, Inc., and Walmart, Inc. (“Retail Pharmacy Defendants”), the Retail

Pharmacy Defendants’ Opposed Motion for Extension of Time to Move to Dismiss

Plaintiff’s Petition [Doc. #3] is GRANTED. The deadline for Retail Pharmacy

Defendants to move to dismiss or otherwise respond to Plaintiff’s Petition is hereby

extended to the later of 5 days following: 1) entry of an order by the Joint Panel on

Multidistrict Litigation transferring this case to the Opioid MDL (Case No. 2804);

or 2) this court’s ruling on Plaintiff’s anticipated motion to remand.

      IT IS SO ORDERED.

                  3rd
      Dated this ______ day of July, 2019.


                                               VANESSA D. GILMORE
                                          UNITED STATES DISTRICT JUDGE
